 

Exhibit 10.12

November 20, 2019

Mr. Tom Rohrs

[XXXXX]

[XXXXX]

Dear Tom:

On behalf of Ichor Holdings, Ltd. (the “Company”), we would like to formally
confirm our offer to you to serve as chairman (“Executive Chairman”) of the
board of directors of the Company (the “Board”). This letter agreement (this
“Agreement”) supersedes and replaces that certain Employment Agreement by and
between you, Ichor Systems, Inc. and the Company, dated as of September 19, 2014
(the “Prior Agreement”), which, other than as set forth herein, shall be
terminated in connection with this Agreement; provided, that, you agree that
nothing contained in this Agreement shall constitute grounds for your
resignation with Good Reason (as defined in the Prior Agreement).

As a member of the Board, you will be involved in the oversight of the Company
and its subsidiaries. We strongly believe that the Company will benefit from
your involvement and are looking forward to working with you in the future. This
letter will provide you with information relating to your service as Executive
Chairman of the Board, the compensation associated with such service, conditions
applicable to our offer, and the other terms of your Board membership.

Duties: It is our understanding that you are familiar, in a general way, with
the duties and obligations associated with board membership at public companies,
and we will not attempt to review those responsibilities in this letter.
However, as a practical matter, the Executive Chairman is generally responsible
for oversight of the Board on a day-to-day basis.

Conflicts of Interest: You shall immediately disclose to the Company any
conflict of interest that arises in relation to your service as Executive
Chairman as a result of any present or future appointment, employment or other
engagement.

Start Date: You will commence service as Executive Chairman on January 6, 2020,
or such other date as mutually agreed between you and the Company (the “Start
Date”).

Term: You agree to serve as Executive Chairman for an initial term of one year.
The Company may extend your term as Executive Chairman on a year-by-year basis.

Cash Compensation for Board Service: You will be entitled to the following
compensation in connection with your acceptance of the position as Executive
Chairman, commencing as of the Start Date:

 

1.

An annual cash retainer of $300,000, which will be paid every two weeks and
prorated for any partial years of service (the “Cash Retainer”). The Cash
Retainer may be changed from time to time, at the discretion of the Board.

 

 

2.

An annual bonus opportunity equal to 100% of the Cash Retainer (the “Bonus”).
The Bonus will be calculated based on mutually agreed upon performance
objectives established between you and the Company, and will be payable when
bonuses for similarly situated individuals are paid their bonuses.

 

 

3.

Coincident with the Start Date or as soon as practicable thereafter, a one-time
grant of incentive equity consisting of restricted stock units in the Company
pursuant to the Company’s 2016 Omnibus Incentive Plan with a grant value equal
to $500,000, measured as of the date of Grant (the “RSU Grant”). The RSU Grant
will be delivered to you for signature under separate cover.

 

 

--------------------------------------------------------------------------------

 

 

4.

A one-time cash bonus equal to $1,800,000 (the “Signing Bonus”). The Signing
Bonus will be payable as soon as reasonably practicable following the Start
Date, but no later than 30 days thereafter.

 

 

5.

Effective as of the Start Date, eighteen months of accelerated vesting of your
current unvested equity incentive awards pursuant to a Company resolution. For
the avoidance of doubt, any of your unvested equity incentive awards following
the acceleration described herein shall continue to be eligible to vest in
accordance with the terms therein.

 

The Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this letter
agreement such federal, state and local income, employment, or other taxes or
other amounts as may be required to be withheld pursuant to any applicable law
or regulation.

Termination. Upon your separation from service with the Company for any reason,
all compensation and benefits due to you shall be governed by the Company’s
Select Severance Plan, in which you will participate as an Eligible Employee
and, for avoidance of doubt, not as the Chief Executive Officer.

D&O Insurance. As a director of the Company, you will be covered by the
Directors & Officers Liability insurance policy of the Company. This policy
protects directors and officers of the Company from liability in the event of a
claim or lawsuit against them alleging wrongdoing in connection with the
Company’s business. This policy does not cover fines and penalties once a
verdict of dishonesty or fraud by a court of law or other regulatory body has
been made against the director.

Confidentiality. You hereby agree that, notwithstanding anything contained
herein to the contrary, the restrictions, commitments and covenants set forth in
Section 6 of the Prior Agreement shall survive the termination thereof and shall
be incorporated into this Agreement by reference.

General: This Agreement supersedes any conversations we may have had about your
service as Executive Chairman or compensation as a Board member, or any written
materials previously provided to you relating to this subject. Further, this
letter, if accepted by you, will represent our entire agreement relating to your
service on the Board, subject only to written amendment. This Agreement
resulting from its acceptance shall be governed by United States Law and any
disputes arising or relating to the same shall be heard and determined only by a
court sitting in Delaware.

*  *  *  *  *

Signature Page to Follow

 

 

--------------------------------------------------------------------------------

 

We are delighted to be able to extend you this offer on behalf of the Board and
the Company, and look forward to having the pleasure of working with you in the
future. To indicate your acceptance of the Company’s offer, please sign and date
this letter in the space provided below and return it to Jeffrey Andreson.

 

 

Sincerely,

 

Accepted by,

 

 

 

/s/ Jeffrey Andreson

 

/s/ Tom Rohrs

Jeffrey Andreson

 

Tom Rohrs

 

 

 

 

 